DISCIPLINARY PROCEEDINGS
PER CURIAM.
Upon review of the record of the proceedings before the Hearing Committee, the Disciplinary Board’s findings and recommendations and the record filed herein, it is the decision of this court that the recommendations of the Disciplinary Board be adopted.
Accordingly, it is ordered that Byron J. Casey, III be suspended from the practice of law for a period of one year and one day. If readmitted following application, he shall complete two years of supervised probation, during which time disciplinary counsel shall audit Casey’s trust, operating, and personal bank accounts on a regular basis. All costs of these proceedings, including audit expenses, are assessed to the respondent.